DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites “a slot that is separate from the opening”. However, the disclosure does not provide any description of the slot. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A mount…comprising: a first assembly…a second assembly…a coupling mechanism”. However, it is unclear if the “medical device” in line 3 and “electronic device” are a part of the mount as claimed or not, since claim does not positively claim these elements. For purposes of the examination, the “medical device” and the “electronic device” and their respective functions are being interpreted as being intended functions, as such the particulars of the “medical device” and the “electronic device” are not required to infringe the claims. See MPEP 2114(II).
Claim 7 contains the trademark/trade name “Velcro”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe hook and loop fasteners and, accordingly, the identification/description is indefinite.
Claims 1-14 are rejected based on their respective dependencies on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins, et al., US 20170303857, in view of Blalock, et al., 20150038844 (disclosed in IDS filed 06/02/2022).

Regarding claim 1, Perkins teaches a mount (920 of fig. 9d) for enabling one-handed control of both a medical device and an electronic device (Note: enabling one-handed control of both a medical device and electronic device is an intended use of the adapter 920), the mount comprising: 
a first assembly (engaging portion 924 of fig. 9b and paragraph 110) configured to receive a medical device (otoscope 700 of fig. 9d), the medical device configured to provide imaging data of a patient to an electronic device having a display (See paragraph 110 for the otoscope which is medical examination device), the first assembly including: 
a first member (resilient fingers of paragraph 110) configured to hold the medical device (otoscope 700 of fig. 9d); 
a second assembly (proximal support portion 928 of fig. 9d and paragraph 110) configured to receive the electronic device (smart device 750 of fig. 9d and paragraph 110), the electronic device configured to display the imaging data of the patient received from the medical device (the smart device 750 is a smart phone according to paragraph 1110), the second assembly including: 
a second member (guide rails 930 of paragraph 110) configured to hold the electronic device (paragraph 110) via a magnetic force in an in-plane configuration with respect to the medical device at a first point in time (paragraph 106 indicates that “the slot 736 (or other part of the adapter 720) is further defined by at least one magnet” meaning that the magnet holds the otoscope and the smart phone in-plane by the magnetic force);
wherein: when the first member is holding the medical device (see the holding of the otoscope by the resilient members in paragraph 110), 
a coupling mechanism (see annotated fig. 9d below) configured to couple the first member to the second member (the coupling mechanism comprising a plate between the proximal support portion 928 and a distal engaging portion 924)
The embodiment in fig. 9d fails to teach that the second member is holding the electronic device via the magnetic force, and the mount is configured to allow for one-handed movement of the medical device and the electronic device in unison.
However, in an in embodiment in figs. 5a and 5b, Perkins teaches that the second member is holding the electronic device via the magnetic force by stating in paragraph 102 that “Once the interface plate(s) are attached, the smart device 360 can be interchangeably attached to the rear facing or proximal surface 305, 405 of either medical examination device 300, 400 using at least a portion of the magnetic interface 309, 409 as well as at least one other suitably spaced magnet 311, 411, the latter being separately provided on the rear facing surface 305, 405 of the otoscope 300 or ophthalmoscope 400 in spaced relation to the interface 309, 409 to properly locate the smart device 360 in alignment with the contained optics of the medical examination device 300, 400”.
the mount is configured to allow for one-handed movement of the medical device and the electronic device in unison (since the adapter 920 achieves the holding of the otoscope and the smart phone, it hence achieves the intended purpose of allowing one-handed movement of the medical device and the electronic device in unison).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the embodiment in fig. 9d with the embodiment in figs. 5a and 5d, to properly align the smart phone in the appropriate location for the diagnostic examination (see paragraph 102)
Examiner would like to note that the medical device and the electronic device are not positively recited claim elements and but comprise mere intended use of the mount. 
[AltContent: textbox (Coupling Mechanism)][AltContent: arrow]
    PNG
    media_image1.png
    618
    537
    media_image1.png
    Greyscale

Perkins does not teach an out-of-plane configuration with respect to the medical device at a second point in time that is distinct from the first point in time, the in-plane configuration being distinct from the out-of-plane configuration; and the first and second members are configured to be movable relative to one another to adjust at least one angle of the electronic device relative to the medical device while the electronic device is positioned in the in-plane configuration with respect to the medical device at the first point in time and while the electronic device is positioned in the out-of-plane configuration, distinct from the in-plane configuration, with respect to the medical device at the second point in time.
However, Blalock teaches a portable ultrasound imaging system includes a mobile computing device; a detachable front end component configured for attachment to and communication with the mobile computing device (see abstract) including an out-of-plane configuration with respect to the medical device at a second point in time that is distinct from the first point in time, the in-plane configuration being distinct from the out-of-plane configuration (see figs. 5A-5C for the different angles subtended by the transducer with respect to the front end device 10); and the first and second members are configured to be movable relative to one another to adjust at least one angle of the electronic device relative to the medical device while the electronic device is positioned in the in-plane configuration with respect to the medical device at the first point in time and while the electronic device is positioned in the out-of-plane configuration, distinct from the in-plane configuration, with respect to the medical device at the second point in time (paragraph 90 states that “A portion 50P of the front end device 10 that the transducer 18 is mounted on or in is pivotally mounted to the remainder of the front end device 10 by hinge 70 in the embodiment of FIGS. 5A-5C. This arrangement enables the transducer to be positioned in an orientation at any angle to the wall 50 and front and back surfaces of the mobile computing device 500, preferably within the range of about 0 degrees to about 180 degrees, as noted above”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the adapter of Perkins as the hinge 70 of Blalock, such that the first and second members are configured to be movable relative to one another to adjust at least one angle of the electronic device relative to the medical device while the electronic device is positioned in the in-plane configuration with respect to the medical device at the first point in time and while the electronic device is positioned in the out-of-plane configuration, distinct from the in-plane configuration, with respect to the medical device at the second point in time, as taught by Blalock, which allow the probe to change angle relative to the mobile computing device (paragraph 90) for ease of operation (see paragraph 5).

Regarding claim 2, Perkins in view of Blalock teaches all the limitations of claim 1 above.
Perkins further teaches wherein, by allowing for one-handed movement of the medical device and the electronic device in unison, an operator of the mount is able to move or hold the medical device and the electronic device together in one hand while using the operator's other hand to ergonomically perform a medical procedure (see paragraphs 116-117).

Regarding claim 3, Perkins in view of Blalock teaches all the limitations of claim 2 above.
Perkins wherein when the first member is holding the medical device and the second member is holding the electronic device, the mount is configured to allow an operator to hold and move the medical device to enable the one-handed movement of the medical device and the electronic device in unison (see paragraph 13).

Regarding claim 4, Perkins in view of Blalock teaches all the limitations of claim 3 above.
Perkins further teaches wherein, during the one-handed movement of the medical device and the electronic device, the mount is configured to position the electronic device above the medical device such that an operator of the mount is able to continue viewing the imaging data of the patient on the display of the electronic device during the one-handed movement (see paragraph 100).

Regarding claim 5, Perkins in view of Blalock teaches all the limitations of claim 4 above.
Perkins does not teach wherein the medical device is an ultrasound probe.
However, Blalock further teaches wherein the medical device is an ultrasound probe.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Perkin’s system such that the medical device is an ultrasound probe, as taught by Blalock, which allow the probe to change angle relative to the mobile computing device (paragraph 90) for ease of operation (see paragraph 5).

Regarding claim 6, Perkins in view of Blalock teaches all the limitations of claim 1 above.
Perkins fails to teach wherein a dimension of the first member is adjustable to one of at least three different predefined positions, each of the at least three different predefined positions associated with a respective medical device having at least one dimension that substantially matches a dimension of a respective predefined position of the first member.
However Blalock further teaches wherein a dimension of the first member is adjustable to one of at least three different predefined positions, each of the at least three different predefined positions associated with a respective medical device having at least one dimension that substantially matches a dimension of a respective predefined position of the first member (paragraph 90 states that “A portion 50P of the front end device 10 that the transducer 18 is mounted on or in is pivotally mounted to the remainder of the front end device 10 by hinge 70 in the embodiment of FIGS. 5A-5C. This arrangement enables the transducer to be positioned in an orientation at any angle to the wall 50 and front and back surfaces of the mobile computing device 500, preferably within the range of about 0 degrees to about 180 degrees, as noted above”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the adapter of Perkins as the hinge 70 of Blalock, such that a dimension of the first member is adjustable to one of at least three different predefined positions, each of the at least three different predefined positions associated with a respective medical device having at least one dimension that substantially matches a dimension of a respective predefined position of the first member, as taught by Blalock, which allow the probe to change angle relative to the mobile computing device (paragraph 90) for ease of operation (see paragraph 5).

Regarding claim 8, Perkins in view of Blalock teaches all the limitations of claim 1 above.
Perkins further teaches wherein the first member includes: (1) an opening (see opening formed by 924 in fig. 9d above) for receiving the medical device and (ii) a slot (resilient fingers 958) that is separate from the opening (see fig. 9d).

Regarding claim 10, Perkins in view of Blalock teaches all the limitations of claim 1 above.
Perkins further teaches wherein the electronic device is a smartphone or a tablet (paragraph 106 discloses a smart phone).

Regarding claim 11, Perkins in view of Blalock teaches all the limitations of claim 10 above.
Perkins does not teach wherein a dimension of the second member is adjustable to one of at least three different predefined positions based on dimensions of the electronic device, each of the at least three different predefined positions associated with a respective electronic device having at least one dimension that substantially matches a dimension of a respective predefined position of the second member.
However, Blalock further teaches wherein a dimension of the second member is adjustable to one of at least three different predefined positions based on dimensions of the electronic device, each of the at least three different predefined positions associated with a respective electronic device having at least one dimension that substantially matches a dimension of a respective predefined position of the second member (paragraph 90 states that “A portion 50P of the front end device 10 that the transducer 18 is mounted on or in is pivotally mounted to the remainder of the front end device 10 by hinge 70 in the embodiment of FIGS. 5A-5C. This arrangement enables the transducer to be positioned in an orientation at any angle to the wall 50 and front and back surfaces of the mobile computing device 500, preferably within the range of about 0 degrees to about 180 degrees, as noted above”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the adapter of Perkins as the hinge 70 of Blalock, such that a dimension of the first member is adjustable to one of at least three different predefined positions, each of the at least three different predefined positions associated with a respective medical device having at least one dimension that substantially matches a dimension of a respective predefined position of the first member, as taught by Blalock, which allow the probe to change angle relative to the mobile computing device (paragraph 90) for ease of operation (see paragraph 5).

Regarding claim 12, Perkins in view of Blalock teaches all the limitations of claim 1 above.
Perkins further teaches a release mechanism for releasing the first assembly from being coupled with the second assembly (see paragraph 124 for the release lever).

Regarding claim 13, Perkins in view of Blalock teaches all the limitations of claim 10 above.
Perkins further teaches wherein, when the electronic device is magnetically coupled to the second member (paragraph 106 indicates that “the slot 736 (or other part of the adapter 720) is further defined by at least one magnet” meaning that the magnet holds the otoscope and the smart phone in-plane by the magnetic force), the electronic device is configured to receive power from a power source (see paragraph 135).

Regarding claim 14, Perkins in view of Blalock teaches all the limitations of claim 1 above.
Perkins further teaches wherein the mount does not include a cable-management component (see fig. 9d above which does not include a cable-management component).

Regarding claim 15, a method of performing medical procedures concurrently, the method comprising: performing a first medical procedure with one hand of an operator, 
forming a first assembly (engaging portion 924 of fig. 9b and paragraph 110) configured to receive the medical device (otoscope 700 of fig. 9d), the medical device configured to provide imaging data of a patient to the handheld electronic device having a display (See paragraph 110 for the otoscope which is medical examination device), 
the first assembly including a first member (resilient fingers of paragraph 110) configured to hold the medical device (otoscope 700 of fig. 9d); 
forming a second assembly (proximal support portion 928 of fig. 9d and paragraph 110) configured to receive the electronic device (smart device 750 of fig. 9d and paragraph 110), the electronic device configured to display the imaging data of the patient received from the medical device, 
a second member (guide rails 930 of paragraph 110) configured to hold the electronic device (paragraph 110) via a magnetic force in an in-plane configuration with respect to the medical device at a first point in time (paragraph 106 indicates that “the slot 736 (or other part of the adapter 720) is further defined by at least one magnet” meaning that the magnet holds the otoscope and the smart phone in-plane by the magnetic force);
wherein: when the first member is holding the medical device (see the holding of the otoscope by the resilient members in paragraph 110), 
a coupling mechanism (see annotated fig. 9d below) configured to couple the first member to the second member (the coupling mechanism comprising a plate between the proximal support portion 928 and a distal engaging portion 924)
performing a second medical procedure with another hand of the operator concurrently with the first medical procedure (see paragraph 117 for the insertion of the speculum tip element while using the otoscope).
The embodiment in fig. 9d fails to teach that the second member is holding the electronic device via the magnetic force, and the mount is configured to allow for one-handed movement of the medical device and the electronic device in unison.
However, in an in embodiment in figs. 5a and 5b, Perkins teaches that the second member is holding the electronic device via the magnetic force by stating in paragraph 102 that “Once the interface plate(s) are attached, the smart device 360 can be interchangeably attached to the rear facing or proximal surface 305, 405 of either medical examination device 300, 400 using at least a portion of the magnetic interface 309, 409 as well as at least one other suitably spaced magnet 311, 411, the latter being separately provided on the rear facing surface 305, 405 of the otoscope 300 or ophthalmoscope 400 in spaced relation to the interface 309, 409 to properly locate the smart device 360 in alignment with the contained optics of the medical examination device 300, 400”.
the mount is configured to allow for one-handed movement of the medical device and the electronic device in unison (since the adapter 920 achieves the holding of the otoscope and the smart phone, it hence achieves the intended purpose of allowing one-handed movement of the medical device and the electronic device in unison).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the embodiment in fig. 9d with the embodiment in figs. 5a and 5d, to properly align the smart phone in the appropriate location for the diagnostic examination (see paragraph 102)
Examiner would like to note that the medical device and the electronic device are not positively recited claim elements and but comprise mere intended use of the mount. 
[AltContent: textbox (Coupling Mechanism)][AltContent: arrow]
    PNG
    media_image1.png
    618
    537
    media_image1.png
    Greyscale

Perkins does not teach an out-of-plane configuration with respect to the medical device at a second point in time that is distinct from the first point in time, the in-plane configuration being distinct from the out-of-plane configuration; and the first and second members are configured to be movable relative to one another to adjust at least one angle of the electronic device relative to the medical device while the electronic device is positioned in the in-plane configuration with respect to the medical device at the first point in time and while the electronic device is positioned in the out-of-plane configuration, distinct from the in-plane configuration, with respect to the medical device at the second point in time.
However, Blalock teaches a portable ultrasound imaging system includes a mobile computing device; a detachable front end component configured for attachment to and communication with the mobile computing device (see abstract) including an out-of-plane configuration with respect to the medical device at a second point in time that is distinct from the first point in time, the in-plane configuration being distinct from the out-of-plane configuration (see figs. 5A-5C for the different angles subtended by the transducer with respect to the front end device 10); and the first and second members are configured to be movable relative to one another to adjust at least one angle of the electronic device relative to the medical device while the electronic device is positioned in the in-plane configuration with respect to the medical device at the first point in time and while the electronic device is positioned in the out-of-plane configuration, distinct from the in-plane configuration, with respect to the medical device at the second point in time (paragraph 90 states that “A portion 50P of the front end device 10 that the transducer 18 is mounted on or in is pivotally mounted to the remainder of the front end device 10 by hinge 70 in the embodiment of FIGS. 5A-5C. This arrangement enables the transducer to be positioned in an orientation at any angle to the wall 50 and front and back surfaces of the mobile computing device 500, preferably within the range of about 0 degrees to about 180 degrees, as noted above”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the adapter of Perkins as the hinge 70 of Blalock, such that the first and second members are configured to be movable relative to one another to adjust at least one angle of the electronic device relative to the medical device while the electronic device is positioned in the in-plane configuration with respect to the medical device at the first point in time and while the electronic device is positioned in the out-of-plane configuration, distinct from the in-plane configuration, with respect to the medical device at the second point in time, as taught by Blalock, which allow the probe to change angle relative to the mobile computing device (paragraph 90) for ease of operation (see paragraph 5).

Regarding claim 16, Perkins in view of Blalock teaches all the limitations of claim 15 above.
Perkins further teaches wherein performing the second medical procedure includes utilizing the imaging data of the patient displayed by the electronic device to complete the procedure (see paragraph 117 for the insertion of the speculum tip element while using the otoscope).

Regarding claim 17, Perkins in view of Blalock teaches all the limitations of claim 16 above.
Perkins wherein operating the mount to perform the first medical procedure includes moving or holding the medical device and the electronic device together in one hand while using the other hand to ergonomically perform the second medical procedure (see paragraph 117 for the insertion of the speculum tip element while using the otoscope which is obvious to a skilled artisan that the physician would use one hand hold the otoscope while using the other for the speculum insertion).

Regarding claim 18, Perkins teaches a method of forming a mount (920 of fig. 9d) for enabling one-handed control of both a medical device and an electronic device, the method comprising: 
forming a first assembly (engaging portion 924 of fig. 9b and paragraph 110) configured to receive the medical device (otoscope 700 of fig. 9d), the medical device configured to provide imaging data of a patient to the handheld electronic device having a display (See paragraph 110 for the otoscope which is medical examination device), 
the first assembly including a first member (resilient fingers of paragraph 110) configured to hold the medical device (otoscope 700 of fig. 9d); 
forming a second assembly (proximal support portion 928 of fig. 9d and paragraph 110) configured to receive the electronic device (smart device 750 of fig. 9d and paragraph 110), the electronic device configured to display the imaging data of the patient received from the medical device, 
a second member (guide rails 930 of paragraph 110) configured to hold the electronic device (paragraph 110) via a magnetic force in an in-plane configuration with respect to the medical device at a first point in time (paragraph 106 indicates that “the slot 736 (or other part of the adapter 720) is further defined by at least one magnet” meaning that the magnet holds the otoscope and the smart phone in-plane by the magnetic force);
wherein: when the first member is holding the medical device (see the holding of the otoscope by the resilient members in paragraph 110), 
a coupling mechanism (see annotated fig. 9d below) configured to couple the first member to the second member (the coupling mechanism comprising a plate between the proximal support portion 928 and a distal engaging portion 924)
The embodiment in fig. 9d fails to teach that the second member is holding the electronic device via the magnetic force, and the mount is configured to allow for one-handed movement of the medical device and the electronic device in unison.
However, in an in embodiment in figs. 5a and 5b, Perkins teaches that the second member is holding the electronic device via the magnetic force by stating in paragraph 102 that “Once the interface plate(s) are attached, the smart device 360 can be interchangeably attached to the rear facing or proximal surface 305, 405 of either medical examination device 300, 400 using at least a portion of the magnetic interface 309, 409 as well as at least one other suitably spaced magnet 311, 411, the latter being separately provided on the rear facing surface 305, 405 of the otoscope 300 or ophthalmoscope 400 in spaced relation to the interface 309, 409 to properly locate the smart device 360 in alignment with the contained optics of the medical examination device 300, 400”.
the mount is configured to allow for one-handed movement of the medical device and the electronic device in unison (since the adapter 920 achieves the holding of the otoscope and the smart phone, it hence achieves the intended purpose of allowing one-handed movement of the medical device and the electronic device in unison).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the embodiment in fig. 9d with the embodiment in figs. 5a and 5d, to properly align the smart phone in the appropriate location for the diagnostic examination (see paragraph 102)
Examiner would like to note that the medical device and the electronic device are not positively recited claim elements and but comprise mere intended use of the mount. 
[AltContent: textbox (Coupling Mechanism)][AltContent: arrow]
    PNG
    media_image1.png
    618
    537
    media_image1.png
    Greyscale

Perkins does not teach an out-of-plane configuration with respect to the medical device at a second point in time that is distinct from the first point in time, the in-plane configuration being distinct from the out-of-plane configuration; and the first and second members are configured to be movable relative to one another to adjust at least one angle of the electronic device relative to the medical device while the electronic device is positioned in the in-plane configuration with respect to the medical device at the first point in time and while the electronic device is positioned in the out-of-plane configuration, distinct from the in-plane configuration, with respect to the medical device at the second point in time.
However, Blalock teaches a portable ultrasound imaging system includes a mobile computing device; a detachable front end component configured for attachment to and communication with the mobile computing device (see abstract) including an out-of-plane configuration with respect to the medical device at a second point in time that is distinct from the first point in time, the in-plane configuration being distinct from the out-of-plane configuration (see figs. 5A-5C for the different angles subtended by the transducer with respect to the front end device 10); and the first and second members are configured to be movable relative to one another to adjust at least one angle of the electronic device relative to the medical device while the electronic device is positioned in the in-plane configuration with respect to the medical device at the first point in time and while the electronic device is positioned in the out-of-plane configuration, distinct from the in-plane configuration, with respect to the medical device at the second point in time (paragraph 90 states that “A portion 50P of the front end device 10 that the transducer 18 is mounted on or in is pivotally mounted to the remainder of the front end device 10 by hinge 70 in the embodiment of FIGS. 5A-5C. This arrangement enables the transducer to be positioned in an orientation at any angle to the wall 50 and front and back surfaces of the mobile computing device 500, preferably within the range of about 0 degrees to about 180 degrees, as noted above”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the adapter of Perkins as the hinge 70 of Blalock, such that the first and second members are configured to be movable relative to one another to adjust at least one angle of the electronic device relative to the medical device while the electronic device is positioned in the in-plane configuration with respect to the medical device at the first point in time and while the electronic device is positioned in the out-of-plane configuration, distinct from the in-plane configuration, with respect to the medical device at the second point in time, as taught by Blalock, which allow the probe to change angle relative to the mobile computing device (paragraph 90) for ease of operation (see paragraph 5).

Regarding claim 19, Perkins in view of Blalock teaches all the limitations of claim 18 above.
Perkins further teaches wherein the first assembly, the second assembly, and the coupling mechanism are formed as a unitary piece (see fig. 9d).

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins, et al., US 20170303857, in view of Blalock, et al., 20150038844, as applied to claims 1 and 18, respectively, and further in view of Myung, et al, 20200008673.

Regarding claim 7, Perkins in view of Blalock teaches all the limitations of claim 6 above.
Perkins in view of Blalock does not teach wherein the dimension of the first member is adjustable using one or more of an adjustable body, Velcro, one or more magnets, a clamp, a slider, and a vise.
However, Myung teaches an adapter configured to engage with a hand held computer device to allow a camera on the hand held computer device to take a high quality image of an eye (see abstract) wherein the dimension of the first member (horizontal clamp 130) is adjustable using a clamp (paragraph 88).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Perkins’ system, as modified by Blalock, such the dimension of the first member is adjustable using a clamp, as taught by Myung, to allow the anterior adapter portion body 132 to move horizontally (along the x-axis 154) to align the optical axis 150 of the camera 134 of the hand held computer device 102 with the optical axis of the adapter 100 (paragraph 88).

Regarding claim 20, Perkins in view of Blalock teaches all the limitations of claim 18 above.
Perkins in view of Blalock does not teach wherein the first assembly, the second assembly, and the coupling mechanism are formed as individual components.
However, Myung further teaches wherein the first assembly, the second assembly, and the coupling mechanism are formed as individual components (see fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Perkins’ system, as modified by Blalock, such the dimension of the first member is adjustable using a clamp, as taught by Myung, to allow the anterior adapter portion body 132 to move horizontally (along the x-axis 154) to align the optical axis 150 of the camera 134 of the hand held computer device 102 with the optical axis of the adapter 100 (paragraph 88).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Perkins, et al., US 20170303857, in view of Blalock, et al., 20150038844, as applied to claim 1 above, and further in view of de Jonge, et al., US 20190125064.

Regarding claim 9, Perkins in view of Blalock teaches all the limitations of claim 1 above.
Perkins in view of Blalock does not teach wherein the mount includes a cable-management component configured to hold a cable that communicatively connects the medical device to the electronic device to enable the medical device to provide the imaging data to the electronic device, and the cable-management component does not include threads.
However, de Jonge teaches wherein the mount includes a cable-management component configured to hold a cable that communicatively connects the medical device to the electronic device to enable the medical device to provide the imaging data to the electronic device, and the cable-management component does not include threads (see fig. 12A and paragraph 54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Perkins’ system, as modified by Blalock, such that the mount includes a cable-management component configured to hold a cable that communicatively connects the medical device to the electronic device to enable the medical device to provide the imaging data to the electronic device, and the cable-management component does not include threads, as taught by de Jonge, allowing the device to be portable during patient treatment (see paragraphs 22-23).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603. The examiner can normally be reached Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/               Examiner, Art Unit 3793                                                                                                                                                                                         

/PASCAL M BUI PHO/               Supervisory Patent Examiner, Art Unit 3793